DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with SETH S KIM on 06/01/2022.

The application has been amended as follows, starting from the claims filed 05/17/2022: 
In claim 1, delete:




And insert in place thereof:
at least one outer pad positioned to be adjacent to an edge of the semiconductor substrate in the second direction;
and a plurality of inner pads positioned inside from the at least one outer pad, 
wherein the at least one outer pad includes a plurality of dividing portions having a non-forming portion having an interval or a length smaller than an average interval of the plurality of inner pads,
wherein a total length of the at least one outer pad is greater than a length of one of the plurality of inner pads,

In claim 1, delete:

And insert in place thereof:
and wherein among the at least one outer pad and the plurality of inner pads, only the at least one outer pad includes the plurality of dividing portions having the non-forming portion.

In claim 10, delete:


And insert in place thereof:
wherein an edge of the at least one outer pad adjacent to the edge of the semiconductor substrate is spaced a first distance from an outermost first finger line of the plurality of first finger lines,
and wherein the total length of the at least one outer pad is equal to or less than the first distance in the second direction.

In claim 20, delete:



And insert in place thereof:
at least one outer pad positioned to be adjacent to an edge of the semiconductor substrate in the second direction;
andBIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/SSK/kwbApplication No.: 16/557,501Docket No.: 1630-1809PUS1 Reply to Office Action of February 17, 2022Page 6 of 10a plurality of inner pads positioned inside from the at least one outer pad,
wherein the at least one outer pad includes a plurality of dividing portions having a non-forming portion having an interval or a length smaller than an average interval of the plurality of inner pads,

In claim 20, delete:
delete:

And insert in place thereof:
and wherein among the at least one outer pad and the plurality of inner pads, only the at least one outer pad includes the plurality of dividing portions having the non-forming portion.

In claim 24, delete:
[[wherein a total length of the outer pad is not more than 20 times a width of the plurality of wiring members in the second direction.]]
And insert in place thereof:
wherein a total length of the at least one outer pad is not more than 20 times a width of the plurality of wiring members in the second direction.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed limitations, particularly regarding the first layer and second layer, reflect the arrangement cited in the instant specification, Figs. 18-19 (see Remarks filed 11/12/2021, which confirm that claims are directed to features present in this embodiment).
Regarding claim 1, the closest prior art of record is Kim, et al., US-20160093752-A1. Kim teaches a solar cell (see Figs. 9-10, and variations suggested in the text of Kim, as cited in previous office action) meeting most of the claimed limitations.
Kim does not teach the claimed “first line portion of the second layer connecting the plurality of first finger lines, wherein the first line portion is formed of the first layer and is of the first layer is disposed to overlap with the second another first line portion of the second layer.”
This is a known modification in the prior art when using floating busbars; in the previous rejection, the examiner cited Du, et al., US-20100147374-A1, but there is better art out there.
Claim 1 also recites “wherein among the outer pad and the plurality of inner pads, only the outer pad includes the plurality of dividing portions having the non-forming portion.” Kim only teaches “a length of the outer pad can be longer than a length of the inner pad”, similar to instant specification, Fig. 10.
While examiner relied on Teramura, et al., US-20160284893-A1, for this feature in the Office Action mailed 08/13/2021, this does not appear to be correct, as Teramura teaches the pad is separate from the busbar by virtue of gap portions 12, while the claims require “a first line portion … connecting the plurality of first pad portions.” Hence, there appears motivation to modify the prior art to arrive at this location.
Jang, et al., US-20160005905-A1, teaches pads having dividing portions having the non-forming portion at the edge of the cell (see Fig. 14A). However, Jang does not teach or suggest only having this feature only at the outer pads. Jang does, however, suggest that the slits may increase the connection strength (¶144), while Kim notes that the prior first pad sections 422a / claimed at least one outer pad allows enhancement of attachment force when compared to second pad portions 422b / claimed inner pad portions (see ¶¶112-113).
Ishii, et al., JP-2011077362-A, teaches pads having dividing portions having the non-forming portion at the edge of the cell (see Fig. 10). Like instant specification, this auxiliary film 53c is connected to a busbar 23b and in line with finger electrodes. However, Ishii does not teach multiple pads, and it is unclear whether to only apply this to the outermost pads.
Steckemetz, et al., US-20150007865-A1, teaches pads which are longer at the edge (see Fig. 10), but these pads are not divided as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721